DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0043803 A1), Hemar (US 2002/0186879 A1), and DiBiase (US 7,408,642 B1), and Cramer (US 2011/0027704 A1).
Regarding claim 1, the combination of Jeong, Hemar, and DiBiase teaches or suggests an optical system in a metrology tool comprising: a first detection focus location of a collection path (Hemar, ¶ 0043:  teaches three CCD cameras assigned to different focal lengths); at least two beam splitting elements along the collection path which are positioned to provide at least two corresponding additional focus locations having different collection path lengths than the first detection focus location (Examiner notes a focus location at a depth 1, at a depth 2, and at a depth 3 would inherently have different collection path lengths because the path starts at the focal point; Hemar teaches using a single beam splitting element rather than two or more; Jeong’s Fig. 1A teaches two beam splitters, 120 and 170, for creating different collection paths to sensors 180, 182, 184, and 186; Examiner finds this combination demonstrates the skilled artisan was well-aware of the use of beam splitters to create paths to multiple image sensors); an objective lens (DiBiase, Fig. 4B, Element 344:  teaches an objective lens); a reticle at a field plane thereof configured as a reference for target images at the focus locations, wherein the reticle is disposed in the collection path between the objective lens and the beam splitting elements (DiBiase, col. 6, ll. 45–66:  teaches how reticles, which define focus planes when the return image falls coincident directly on the reticle pattern, are metrology targets used as references; see also DiBiase, col. 7, ll. 39–41:  also disclosing reticles); three detectors that capture images at different axial displacements, wherein the detectors capture images simultaneously (Hemar, ¶ 0043:  teaches three CCD cameras assigned to different focal lengths); and a processor configured to provide per-layer grab centering during image grabbing around a center of a sum of scatterings from areas of a plurality of gratings in each layer of a wafer using the optical system (Examiner notes the claim makes no link between general image grabbing (taking an image) and how such generic image grabbing is altered or specialized for a wafer, gratings, or a sum of scatterings; See Applicant’s published ¶ 0040, in which Applicant explains grabbing for multiple layers is merely the process of taking several images at different focal lengths, perhaps simultaneously; In addition, Examiner notes a sum of scatterings around a center is technical jargon for how light scatters off of objects allowing people and cameras to see and capture the light; In other words, isn’t this just saying the processor causes the sensor to take an image, the rest being the inherent properties of light? Examiner finds the skilled artisan would interpret this feature as merely explaining image alignment is important for grabbing images of multi-layered objects under inspection, such as a multi-layer wafer; DiBiase, col. 9, ln. 30–col. 11, ln. 11:  teaches grab imaging for FOV-centered wafer targets for multi-layered wafers; DiBiase, col. 4, ll. 4–8 and Fig. 2:  describe and illustrate an example plurality of gratings that are aligned between layers).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, with those of Hemar, because both references are drawn to the same field of endeavor and because optical path lengths are arbitrary and setting a path length for a particular camera (CCD array) is design choice constrained by the fact that CCD arrays take up space and require separation within the metrology tool.  Alternatively, as explained above, different focal depths inherently have different path lengths since the focal point is the starting point of the path to the optical sink.  This rationale applies to all combinations of Jeong and Hemar used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong and Hemar, with those of DiBiase, because all three references are drawn to the same field of endeavor and because combining calibration based on centering with optical measurement systems represents a mere combination of prior art elements, according to known methods, to yield a predictable result (the combination merely achieves the features of the combination without achieving more).  This rationale applies to all combinations of Jeong, Hemar, and DiBiase used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Jeong, Hemar, and DiBiase teaches or suggests the optical system of claim 1, wherein separate images of the first detection focus location or the two corresponding additional focus locations are generated (Examiner notes each focus depth creates a separate image along the optical path), and wherein the separate images are configured to determine displacement of target layers imaged using the optical system (Because the target layers are at different depths, the three-camera system having differing optical paths achieve focused images at those layer depths; DiBiase, col. 9, ln. 30–col. 11, ln. 11:  teaches grab imaging for FOV-centered wafer targets for multi-layered wafers; DiBiase, col. 4, ll. 4–8 and Fig. 2:  describe and illustrate an example plurality of gratings that are aligned between layers).
Regarding claim 8, the combination of Jeong, Hemar, and DiBiase teaches or suggests the optical system of claim 1, wherein the processor is further configured to estimate an inaccuracy magnification factor of images and to determine a best contrast position by identifying a sign change of an inaccuracy magnification factor with respect to focus positions (Hemar, ¶‌ 0051:  teaches the phase change between different focus planes can be observed as a sign change in contrast; Examiner finds the description in Hemar is essentially the same technological explanation as provided by Applicant’s Specification regarding this feature’s correspondence to phase and defocus).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Hemar, DiBiase, and Hahn (US 2010/0295938 A1).
Regarding claim 2, the combination of Jeong, Hemar, DiBiase, and Hahn teaches or suggests the optical system of claim 1, further comprising a mirror, wherein the two beam splitting elements and the mirror are configured to provide the first detection focus location and the two corresponding additional focus locations (Examiner interprets this as claiming the structure of Applicant’s Fig. 4B; Examiner notes that if you want to create a branch off of an optical path, you use a beam splitter and if you simply want to redirect the path, but not create an additional path you use a mirror; Notice that for 3 cameras, you need only 2 beam splitters to create 3 paths; Hemar, ¶ 0043:  teaches 3 cameras, and thus 3 beam paths, but also explains any number of cameras is contemplated in the art; Hahn, Fig. 2, element 99 is the mirror for camera 98 and beam splitters 92 and 33 are for cameras 97 and would-be camera 120).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, Hemar, and DiBiase, with those of Hahn, because all four references are drawn to the same field of endeavor and because combining the use of two beam splitters and one mirror to create 3 optical paths to cameras represents a mere combination of prior art elements according to known methods to yield a predictable result.  This rationale applies to all combinations of Jeong, Hemar, DiBiase, and Hahn used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Jeong, Hemar, DiBiase, and Hahn teaches or suggests the optical system of claim 2, wherein the first detection focus location and the two corresponding additional focus locations are at different locations relative to the detection plane (see treatment of claims 1 and 2; Examiner notes a focus location at a depth 1, at a depth 2, and at a depth 3 would inherently have different collection path lengths and different focus locations (depths) because the path starts at the focal point; Hemar teaches using a single beam splitting element rather than two or more; Jeong’s Fig. 1A teaches two beam splitters, 120 and 170, for creating different collection paths to sensors 180, 182, 184, and 186; Examiner finds this combination demonstrates the skilled artisan was well-aware of the use of beam splitters to create paths to multiple image sensors for imaging different depths simultaneously).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0043803 A1), Hemar (US 2002/0186879 A1), and DiBiase (US 7,408,642 B1), and Cramer (US 2011/0027704 A1).
Regarding claim 4, the combination of Jeong, Hemar, DiBiase, and Cramer teaches or suggests the optical system of claim 1, wherein the optical system provides three images having equal power and corresponding to the first detection focus location and the two corresponding additional focus locations (Examiner finds Applicant’s “equal power” is synonymous with equal intensity and also finds Applicant’s Specification provides no helpful guidance regarding the interpretation of this term; Cramer, ¶ 0088:  teaches that different diffraction intensities indicate asymmetry, which suggests equal intensities indicate no error; Examiner finds that symmetry (error elimination) is achieved when the diffraction intensities are equal).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, Hemar, and DiBiase, with those of Cramer, because all four references are drawn to the same field of endeavor and because factoring out defocus as a source of error is important for robust overlay metrology (e.g. Jeong, ¶ 0171).  This rationale applies to all combinations of Jeong, Hemar, DiBiase, and Cramer used in this Office Action unless otherwise noted.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0043803 A1), Hemar (US 2002/0186879 A1), DiBiase (US 7,408,642 B1), and Sandland (US 4,644,172).
Regarding claim 6, the combination of Jeong, Hemar, DiBiase, and Sandland teaches or suggests the optical system of claim 1, wherein the reticle is a reference center for determination of a displacement of target layers imaged using the optical system (Sandland, col. 20, ll. 6–15:  teaches how the reticle defines a focus plane when the return image falls coincident directly on the reticle pattern).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, Hemar, and DiBiase, with those of Sandland, because all four references are drawn to the same field of endeavor and because combining calibration based on centering with optical measurement systems represents a mere combination of prior art elements, according to known methods, to yield a predictable result (the combination merely achieves the features of the combination without achieving more).  This rationale applies to all combinations of Jeong, Hemar, DiBiase, and Sandland used in this Office Action unless otherwise noted.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0043803 A1), Hemar (US 2002/0186879 A1), and DiBiase (US 7,408,642 B1), Cramer (US 2011/0027704 A1), and Levy (US 2004/0235205 A1).
Regarding claim 7, the combination of Jeong, Hemar, DiBiase, Cramer, and Levy teaches or suggests the optical system of claim 1, wherein the optical system is configured to operate at a spectral range Δλ≤10 nm (Cramer, ¶‌ 0079:  teaches measured scattered light at a single wavelength or narrow wavelength range; Examiner finds a single wavelength is very narrow and thus ≤ 10nm), at an illumination numerical aperture NA≤0.1 (Cramer, ¶ 0100:  teaches NA of less than 0.4; Cramer, ¶ 0100:  teaches the choice of NA is influenced by the ability to stop the zero order diffraction and also depends on the grating parameters and the wavelength; Examiner finds numerical apertures of 0.1 are within the level of skill in the art as demonstrated by Levy, ¶ 0190), and at a focus position that corresponds to zero error overlay magnification according to a dependency between an overlay error magnification and a level of defocusing (Cramer, ¶ 0094:  teaches zero overlay error at a calibrated focus level; Examiner finds this limitation is essentially just a realization that overlay error depends on defocus and finds defocus is the characteristic of object (under inspection) displacement along the optical axis; Cramer, e.g. ¶ 0073:  teaches measuring overlay errors; Cramer, ¶ 0094:  teaches determining a focus level corresponding to zero asymmetry using calibration; Examiner notes overlay error is equivalent to non-zero asymmetry; see also Cramer, ¶ 0099; Jeong, ¶ 0172:  teaches that focus error is really just another type of aberration that can be detected, and compensated for, by overlay measurement tools).
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by the combination of Jeong, Hemar, DiBiase, and Cramer, with those of Levy, because all five references are drawn to the same field of endeavor and because 0.1 is a known suitable reflecting objective (Levy, ¶ 0190).  This rationale applies to all combinations of Jeong, Hemar, DiBiase, Cramer, and Levy used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Buel (US 2017/0176871 A1) teaches a second beam splitter (e.g. ¶ 0052), defocus and aberration considerations (e.g. ¶ 0103), and generally overlay metrology (e.g. ¶ 0109).
Bringoltz (US 2015/0204664 A1) teaches metrology from the phases of diffraction orders (scatterometry), for example the +1 and -1 diffraction orders that reflect off targets which contain periodic structures (¶ 0067).
Smilde (US 2016/0334715 A1) teaches correcting focus level according to defocus (e.g. ¶ 0131).
Matsumoto (US 2010/0092882 A1) teaches measuring focus error for focus calibration (e.g. ¶ 0009).
Sandland (US 4,644,172) teaches alignment centering for grabs (col. 31, ll. 40–52) and teaches how the reticle defines a focus plane when the return image falls coincident directly on the reticle pattern (col. 20, ll. 6–15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481